DETAILED CORRESPONDENCE
	The receipt is acknowledged of applicants’ appeal brief filed 01/05/2021, and supplemental appeal brief filed 01/11/2021. 

Claims 1-4, 8-14, and 17-18 are pending and are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on 01/05/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by 
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

Copending Applications
It is noted that numerous patents and copending applications of Applicants encompass the same or similar subject matter of the instant application. Applicant should review all subject matter which are same or similar and amend the claims or submit terminal disclaimers for each and every one considered to contain similar subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 1059817 (JP ‘817) in view of Arnaud (US 2002/0058054) and Hofrichter et al. (US 2004/0186030), all references are of record. 

Applicant Claims 
Claim 1 is directed to an oil-in-water emulsion finisher composition, comprising:
a.	about 10 to 25 wt% of substantially spherical silicone elastomer particles having a mean particle size of from about 2 to 40 microns;

c.	a water phase comprising about 20 to 85 wt% of water,
wherein the composition includes less than 1 wt% of a pigment, less than 4% non-spherical particles, and has a contrast ratio of less than about 20 according to the Contrast Ratio method.

Claim 12 is directed to a finisher composition, comprising:
a.	about 10 to 25 wt% of substantially spherical silicone elastomer particles having a mean particle size of about 2 to 40 microns;
b.	a non-volatile oil comprising at least 70% of a non-volatile silicone oil, wherein a ratio of non-volatile oil to spherical silicone elastomer particles is 1:10 to 3:4;
c.	about 20 to 85 wt% of water; and
wherein the composition is an oil-in-water emulsion that includes less than 4% non-spherical particles and has a contrast ratio of less than about 20 according to the Contrast Ratio method.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
JP ‘817 teaches cosmetic composition that has excellent fit and keeping good makeup while maintaining a fresh feeling on use (¶ 0001). The composition is oil in water emulsion (¶ 0013). The composition comprising 0.5-15% organopolysiloxane elastomer spherical particles having average particle size of 0.1-15 µm (¶ 0011). The oil phase of the emulsion comprises non-volatile silicone oil (¶ 0019). The emulsion comprises water that can be in amount of 55% (¶ 0030). Examples 1, 2, 4 and 5 at paragraph [0026] of the reference teaches 0.3%, 2%, 5%, and 10% non-volatile oil dimethylpolysiloxane (PDMS), respectively, and teaches 0.5%, 5%, 10% and 15% organopolysiloxane elastomer spherical particles, respectively. These amounts constitute the following ratios of PDMS : organopolysiloxane elastomer spherical particles: 6:10, 4:10, 5:10, and 6.7:10.  Example 10 at paragraph [0028], teaches 2.3% PDMS, and 5% organopolysiloxane elastomer spherical particles that forms the ratio of 4.6:10. All the ratios of non-volatile oil to the organopolysiloxane elastomer spherical particles as taught by the reference fall within the claimed ratio of 1:10 to 3:4 (7.5:10). The oil phase of the reference comprises volatile oil methylcyclohexapropyl-siloxane in 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While JP ‘817 teaches the claimed non-volatile PDMS in the oil phase of the composition, the reference however does not explicitly teach the amount of non-volatile PDMS in the oil phase is at least 70% as claimed by claims 1 and 12. While JP ‘817 does not teach non-spherical particles in the composition that reads on less than 4%, the reference does not explicitly teach less than 4% of non-spherical particles as claimed by claims 1 and 12. 
Arnaud teaches cosmetic composition to care for and/or make up the skin and/or integuments and/or the lips having transfer-resistance and migration-resistance properties while at the same time being glossy and comfortable to wear over time, and has advantageous spreading and adhesion qualities on the skin and lip and has pleasant creamy feel while being easy to remove (abstract; ¶¶ 0016-0020, 0044). The composition can be oil-in-water emulsion (¶ 0035). The composition comprises non-volatile silicone compounds having viscosity between 10 to 1,000,000 cSt, and present 
Hofrichter teaches composition for conditioning skin (¶ 0185). The composition comprises at least 0.05% to no more than 2% irregularly shaped particles (¶ 0052). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide oil-in-water emulsion cosmetic composition comprising elastomer spherical silicone particles and non-volatile PDMS as taught by JP ‘817, use up to 90% of PDMS in the composition as taught by Arnaud. One would have been motivated to do so because Arnaud teaches that a cosmetic compositions comprising up to 90% non-volatile PDMS has transfer-resistance and migration-resistance properties while at the same time being glossy and comfortable to wear over time, and has advantageous spreading and adhesion qualities on the skin and lip and has pleasant creamy feel while being easy to remove. One would reasonably expect formulating advantageous cosmetic compositions comprising elastomer spherical silicone particles and up to 90% non-volatile PDMS that glossy, pleasant, and comfortable to wear over time and easy to remove.  
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide oil-in-water emulsion cosmetic composition comprising silicone elastomer particles and up to 90% non-volatile PDMS 
Regarding the claimed amount of the spherical silicone elastomer particles of 10-25% as claimed by claims 1 and 12, JP ‘817 teaches 5-15% that overlaps with the claimed amount. 
Regarding the size of the silicone elastomer particle of 2-40 µm as claimed by claims 1 and 12, JP ‘817 teaches 0.1-15 µm that overlaps with claimed particle sizes. 
Regarding the ratio of the silicone oil to the elastomeric particles of 1:10 to 3:4 as claimed by claims 1 and 12, examples 1, 2, 4, 5 and 10 of JP ‘817 teach the ratio of 6:10, 4:10, 5:10, 6.7:10, and 4.6:10, respectively, that all fall within the claimed ratio.
Regarding the amount of water as claimed by claims 1 and 12 of about 20-85%, JP ‘817 teaches 55% in an emulsion that falls within the claimed amount. 
Regarding the amount of non-volatile oil of more than 70% as claimed by claims 1 and 12, JP ‘817 combined with Arnaud teaches up to 90% that overlaps with the claimed amount. 
Regarding the limitation that the composition comprises less than 4% non-spherical particles as claimed by claims 1 and 12, JP ‘817 does not teach any non-spherical pigments present in the composition, and Hofrichter teaches composition 
Regarding composition contains less than 1% pigment as claimed by claim 1, and composition free of pigment as claimed by claim 4, it is noted that some of the examples of JP ‘817 do not contain pigments. Further, it has been held that omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Based on the intended use of the composition, one having ordinary skill in the art would have determine to whether to include or omit pigments. 
Regarding the contrast ratio claimed by claims 1-3, and 12, and regarding the Chroma claimed by claim 14, these are expected properties since the combination of JP ‘817, Arnaud and Hofrichter teaches the instantly claimed composition in terms of ingredients and their amounts and ratios. Any properties applicants achieved would have been intrinsic property expected from the substantially identical composition of the prior art because materials and their properties are inseparable.
Regarding the claimed viscosity of non-volatile silicone oil of 20-200 cps as claimed by claims 8 and 17, it is suggested by JP ‘817 that teaches viscosity of nonvolatile PDMS of 20 cps, and Arnaud that teaches viscosity between 10 to 1,000,000 cSt.
Dimethicone claimed by claim 9 is taught by both JP ‘817 and Arnaud.
Regarding claim 11 that the elastomeric silicone particles are hydrophobic and present in amount 12-20%, JP ‘817 teaches the same claimed elastomer silicone 
Regarding claim 13 that the nonvolatile oil comprises at least about 90% non-volatile silicone, Arnaud teaches up to 90% in the oil phase of the composition that overlaps with the claimed amount. 
Regarding claim 18 that the composition is free of volatile oil, Arnaud teaches that cosmetic compositions comprising non-volatile oils and devoid of volatile oils are advantageous and have transfer-resistance and migration-resistance properties while at the same time being glossy and comfortable to wear over time, and further pleasant during use and easy to remove. Further, it has been held that omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), however, based on the intended use of the composition, one having ordinary skill in the art would have determine to whether to include or omit pigments.  
For all the above discussed ranges and ratio, it is argued that in the case where the claimed ranges/ratios "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05 reads in-part: “Generally, difference in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentrations or temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454,456, 105 USPQ 223, 235 (CCPS 1955).”
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. 
Applicants argue that JP ‘817 teaches nonvolatile oil can only be present at an amount equal to or less than the amount of organopolysiloxane elastomer spherical powder, table 3, paragraph [0028] of the reference. The composition of Example 6 teaches an oil phase comprising only about 27% non-volatile oil (i.e., 4%/15%). Even assuming, for the sake of argument, that the silicone elastomer particles and nylon particles are not considered part of the oil phase, the non-volatile oil still only makes up about 44% of the oil phase (i.e., 4%/9%). It is noted that the pigment should be considered to be in the oil phase, since it is the non-volatile oil that helps keep the pigment on the skin to provide the alleged “good makeup durability.” Thus, Example 6 of JP ‘817 does not teach or suggest an oil phase comprising at least 70% of non-volatile silicone oil, as recited in claim 1.

In response to this argument, it is argued that while example 6 teaches the nonvolatile oil is present at an amount less than the amount of organopolysiloxane elastomer spherical particles, other examples 1, 2, 4, 5 and 10 teach nonvolatile oil is present in amount higher than the elastomer spherical particles. Regarding the amount of the nonvolatile oil in the oil phase of more than 70% as claimed by claims 1 and 12, this is taught by Arnaud as set forth in this office action. This argument is moot in view of the new ground of rejection above.  

 Regarding the properties recited in pending claim 1 and claim 12 (i.e., contrast ratio and chroma), the Office Action has not met the high standard required to show that these properties would be inherent in the hypothetical composition set forth in the Office Action.

In response to this argument, applicants’ attention is directed to examples 1, 2, 4, 5 and 10 teach the claimed ratios of 6:10, 4:10, 5:10, 6.7:10, and 4.6:10, respectively. The ratios taught by JP ‘817 fall within the ratio claimed by claims 1 and 12. Therefore, any property applicants achieved that are attributed to the ratio of the nonvolatile oil to the spherical elastomer silicone particles is expected from the combination of the prior art since the combination of JP ‘817, Arnaud and Hofrichter teaches the instantly claimed composition in terms of ingredients and their amounts and ratios. Any properties applicants achieved would have been intrinsic property expected from the substantially identical composition of the prior art because materials and their properties are inseparable.

Applicants argue that claims 18 is not unpatentable over JP ‘817, when combined with Hofrichter, in view of Arnaud. In stark contrast to the disclosure in Arnaud, JP ‘817 indicates that volatile silicone oil is a required element in its compositions. JP ‘817 even discloses that non-volatile silicone oil is optional. Thus, modifying the composition of JP ‘817 to remove the volatile silicone oil would change its principal of operation, especially in light of the express disclosure in JP ‘817 that this ingredient is critical to providing the desired benefit.

In response to this argument, it is argued JP ‘817 teaches as low as 1% volatile oil in the composition that is removed from the composition during use so that when the volatile oil is volatilized after coating on the skin, the remaining non-volatile oil is adsorbed to the elastomeric spherical particles so that the remaining oil does not become excessive ([0004] of the JP ‘817). Arnaud clearly teaches that a cosmetic compositions comprising non-volatile oils and devoid of volatile oils are advantageous and have transfer-resistance and migration-resistance properties while at the same time being glossy and comfortable to wear over time and has advantageous spreading and adhesion qualities on the skin and lip and has pleasant creamy feel while being easy to remove. This teaching would have suggested to one having ordinary skill in the art to exclude volatile oil component from cosmetic composition of JP ‘817 that remove the volatile oils any way. Note that the present claims are directed to a composition, and all the elements of the claimed composition is taught by combination of the cited references. It has been held that omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). It has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.

Applicants disagree with the office that “[r]emoving the volatile oil from the composition of JP '817 would not change the principle of operation of the composition because the composition exhibits its good properties after evaporation of the volatile oils and absorption of non-volatile oils into the silicone elastomeric particles.” Office Action, page 15. However, the Office’s position is unsupported by any evidence in the record and is contrary to the express disclosure of JP ‘817 that volatile silicone oil is a necessary element of its compositions. The skilled person would not be prompted to modify the composition of JP ‘817 based on the disclosure in Arnaud to arrive at the composition recited in pending claim 18. Simply because Arnaud relates to a skin treatment composition, does not mean that it can be combined with JP ‘817 to arrive at the present invention.

In response to this argument, it is argued that applicants failed to show unexpected results obtained from the removal of the volatile oil from the composition and failed to show the properties they obtained are due to absence of the volatile oil. JP Removing the volatile oil from the composition of JP ‘817 would not change the principle of operation of the composition because the composition exhibits its good properties after evaporation of the volatile oils and absorption of non-volatile oils into the silicone elastomeric particles. Upon reading Arnaud, one having ordinary skill in the art would have removed 0.1% volatile oil from the cosmetic composition to achieve advantageous composition having transfer-resistance and migration-resistance properties while at the same time being glossy and comfortable to wear over time. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332—33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same purpose. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G./




/ISIS A GHALI/Primary Examiner, Art Unit 1611